Title: From John Adams to Mercy Otis Warren, 11 July 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy July 11. 1807

As it is neither consistent with my Principles, Disposition or habits, upon any misunderstanding with an ancient Friend, to conceive Resentment and hostility to be changed into an Enemy, I shall still continue my old Style of address to Mrs. Warren.
I have read much if not all your history of the Rise Progress and termination of the American Revolution.
I am not about to write a review of it. If I were to do this under an oath to tell the Truth, the whole Truth and Nothing but the Truth, the Commentary would certainly be at least twice as voluminous as the Text. But as in those Passages which relate personally to me, there are several Mistakes. I propose at my Leisure to point out some of them to you, in the spirit of Friendship, that you may have an opportunity, in the same spirit to correct them for any future Edition of the Work, if you are convinced of the inaccuracy of the Passages and judge it necessary or expedient to make any Alteration. I shall observe no order in selecting the Passages, but take them up as they occur by Accident.
In the 392. Page of the third Volume, you say that Mr “Mr. Adams—his Passions and Prejudices were sometimes too strong for his  Judgement.” Sagacity and Judgment.” I will not, I cannot say that this is not true. But I can and will say with the Utmost sincerity, that I am not conscious of having ever in my life taken one public Step or performed one public Act from Passion or Prejudice, or from any other Motive than the Public Good. If I had acted from Passion or Prejudice, from Interest, Ambition or Avarice the Public Affairs of this Country would have been in a much less prosperous Condition than they are and my private fortune both in rank and Property much more enviable than it is. I therefore pray you, Madam, to particularize, some of those Instances in which it has appeared or been represented to you, that my Prejudices or Passions were too Strong for my Sagacity and Judgment, and I will undertake to vindicate or rather to justify myself to you, or if I cannot do that will, will make you the necessary Concessions.
In the same Page you say that “Mr Adams was sent to England with a view of negotiating a Treaty of Commerce; but the Government too save from the loss of the Colonies, and the Nation too much Soured by the Breach, nothing was done.”
To form a just Idea of this Passage, it would be necessary to transmit my Commission, and the Plan of a Treaty which was offered to Great Britain. A Letter of Credence to reside with a Government and a Commission to make a Treaty, are sometimes different Instruments, and were made so by Congress in this Instance. I was accredited as Minister Plenipotentiary to reside at the Court of St. James: But in the Commission to make a Treaty of Commerce, Mr Franklin and Mr Jefferson were consociated with me, and the Project of a Treaty, was conformable to the Judgment of a Majority of the three Commissioners. Mr Franklin could not come over to England: but Mr Jefferson did, and was presented by me to the King as one of the Commissioners and united with me in presenting our Project of a Treaty to the Marquis of Carmarthen. This Project contained all those Articles relative to the total suppression of all Privateers and Prizes and other Articles which you will find in my our Treaty with the old King of Prussia. These Articles were as congenial to my heart and Feelings, and had the Approbation of my Judgment as Sentiments of Equity and Humanity, as entirely, as they had those of my Colleagues. But I knew at that time as certainly as I do now, that Britain would voluntarily burn her Navy and her Flagg as soon as she would consent to them. Had I been alone in the Commission I should not have inserted them in the project, not because I did not approve them as Philosophical Principles but because, I knew the only effect of them would be to disgust and alarm the Government and the Nation. No Notice was ever taken by the British Ministry of these Articles, but there is no doubt they had an unfavourable Effect upon their Minds. Their avowed and ostensible objection to a Treaty was that the Treaty of Peace had not been executed and the Proofs which had been given to the World that Congress had neither Power nor Authority to bind the Nation. For Every State in the Union had passed Laws in direct Violation of the Treaty of Peace. You say I resided in England four or five years. I resided there from August 1785 to the 19th. of April 1788 not three years: but this is an Erratum of little consequence. When you say that Nothing was done, the Error is of some Weight. The Truth is a great deal was done, and will appear to the World if ever my Letters to Congress and their Instructions to me, together with Lord Carmarthens Letters to me, should be published. Among other Things it will appear that every State in the Union was induced to repeal their Laws which had been made against the Treaty, though Virginia and some other Southern States continued to contravene it without Law. As the whole Transaction was a disgrace to our Nation, I am apprehensive no Historian will ever be found to record it. But the most exceptionable Passage, as yet found in this page is “Unfortunately for himself and his Country, he became so enamoured with the British Constitution, and the Government, Manners and Laws of the Nation, that a Partiality for Monarchy appeared, which was inconsistent with his former Professions of Republicanism.”
Every Part and every Sentiment in this Paragraph, I affirm upon my honor and my Faith is totally unfounded.
My opinion of the British Constitution was formed long before I had any Thing to do in Public Life, more than twenty years before I ever saw the British Island. I learned from Fortescue Smith Montesquieu Vattel, Ackerly, Bacon Bolinbroke Sullivan and Blackstone and Delolme and even from every Marchamont Nedham Algernon Sydney, James Harrington and every other Writer on Government and from all the Examples I had ever read in History, and from all I know of the human heart and the Rise progress and tendency of the Passions in Society, the Information, Opinion and Judgement I have ever formed of the British Constitution long before the Stamp Act in 1764 and 1765. I also learned to admire that Constitution from Col Otis your Father, from James Otis your Brother, from Mr Gridly Mr Thatcher, and even from Samuel Adams and James Warren, and even from Mrs Mercy Warren his ingenious and amiable Lady. Neither my Judgment of that Constitution nor my Esteem of it nor my Affection for it, were increased or altered by my Residence in England. My Esteem for the Manners of the English or the French was not certainly augmented by my Residence among them. If we may distinguish between manners and Morals, I should certainly prefer the Manners of the French and the Morals of the English. But my Esteem of neither was increased by a residence among them.
You say a Partiality for Monarchy appeared. This fact I deny, and entreat you to mention to me the Evidence, which you Supposed would warrant the Assertion, that I may clear it up, or at least be heard in my Defence.
I have never exhibited or entertained, but one opinion of Monarchy in any part of my Life. Despotism, absolute Monarchy, absolute Aristocracy, and absolute Democracy, I have uniformly detested, through my whole Life: because I knew that absolute Power, was Tyranny, delirious Tyranny wherever it was placed. T A mixed Government is the only one that can preserve Liberty. The limited, equipoised Monarchy of England I have always thought the only Government which could preserve civil, political or religious Liberty or even the Semblance of it in any of the great populous, commercial, oppulent Luxurious and corrupted Nations of Europe.
In America I have always thought that a Mixed Government was necessary. But by a mixed Government in America, I have never understood a Government with an hereditary Executive or an hereditary Senate. Neither of these ever appeared to me to be necessary. But I have always advocated a mixed Elective Government in three Branches, Such as are the constitutions of Massachusetts and New York, from which the Constitution of the United States is wholly borrowed. So far from manifesting a Partiality for Monarchy, I have always uniformly declared to my Friends whenever the Subject has been Seriously Started in Conversation, that if the People of America would unanimously confer on me the Power of instituting a Government for them as the Athenians did on Solon and the Lacedamonians on Lycurgus, and I knew beforehand that they would quietly Submit to whatever plan I Should propose, I would not recommend to them either an hereditary King or an hereditary Nobility, Because I did not in my Conscience believe it would be for their Happiness Security or Prosperity. On the other hand I have always reprobated and opposed a Government, that is a Sovereignty in a Single Representative Assembly, in Opposition to Franklin Paine, Matlock, young Lt Governor Cushing and even Samuel Adams as well as Mr Turgot. In Conformity with these Views and Principles I wrote my Letter to Mr Wythe, under and it was published in the Beginning of the year 1776 under the Title of “Thoughts on Government in a Letter from a Gentleman to his Friend” in which a Legislature in three Branches was recommended, and an independent Executive And Judiciary, and from which the Constitution of New York was taken. In conformity with the Same System In the Convention of the Massachusetts in 1779 I advocated a Legislative in three Branches, with an Executive entirely independent and even with a Negative on all the Laws, with an independent Judiciary, not only in the Committee of thirty and in the Subcommittee of three who appointed me to draw the Constitution, but after our Report, in the Convention at large before three or four hundred Members from all Parts of the State. I have never deceived the People, Mrs Warren, nor any Individual of them. I have never practiced Simulation nor Dissimulation with my Countrymen. My Principles and Opinions, have always been as public as Arguments before the most numerous popular Assemblies, and even as dissemination from the Press could make them, and they have always, been uniformly the same in matters of Government. No other Professions of Republicanism than these, did I ever make and these I have always made.
In page 394, you say in a Note that “Circumstances in some future day may render it necessary to adopt an hereditary Monarchy in Am the United States.” This is going the Utmost length, to which I have ever gone in any of my Writings or Conversation; though I could name to you Men in high Rank Power and Popularity with the present predominant Party who have gone much farther and asserted that the Constitution of the United States was defective in not having an hereditary Executive and Senate.
I can recollect but one Circumstance, which could give a colour to the representation you have given of my Monarchical Sentiments, and that is this. Not long after you my Return from Europe, in a Conversation between General Warren, yourself and me at my House, the Constitution of the United States, was the Topick. The General did not like it. You said you had a Letter from Mrs. Maccaulay in which she said, she thought it would do, for the foundation of it was Democracy. Poh! Said The General, “She does not understand it.” I said “I thought the Consitution an Acquisition, and after Some Slight observations on both sides, I said jocularly, laughing, in that Style of familiarity which had been long habitual between Us “For my Part I want King Lords and Commons.” I Supposed, that both of you perfectly understood me to mean, what alone I did mean, Such a Ballance of Power, as the Constitution We had been talking of contained, which is a miniature Resemblance of King Lords and Commons, though without the Names and without the permanent quality of the two former. This and no more was my Meaning, and it is certain that you understood me, in this Sense and in this Sense only, for you answered me, as quick as lightening, laughing as I did “And So do I too.”
It was a very common Saying at that time, by some in the Sense in which you and I understood it and used it. I can prove that Mr Speaker Morton said that “No Government was worth a dam, but that of King Lords and Commons.” Governor McKean has Said Seriously to me, that the Constitution of the United States was defective, in not having an hereditary Executive and Senate, and I can prove that he Said the Same thing to others, and even in open Coversation at public Tables, and held Serious Arguments to prove and Support his opinion. Many others I could mention  who now rank high in Power, Some of them even so far as to say that We ought to have a Monarchy here in the Person of one of the Sons of the King of England an Idea I have always most cordially detested. If I were to measure out to others, the treatment that has been meted to me I could make wild Work with some of your Party. Shall I indulge in retaliation, or not?
I shall proceed no farther at present, but expect with impatience your Answer. In the meantime I shall prepare more for your Consideration. My Regards to the General, and believe me Still your Friend, though with some Grievances to complain of
J. Adams